DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/2022.
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 5/19/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III are related as a “[a] product, a process specially adapted for the manufacture of the said product, and a use of the said product”, and therefore qualify for the exemption to restriction as provided by 37 C.F.R. 1.475(b)(3).  This is not found persuasive because the process as claimed can be used to make another and materially different product, i.e. wherein a variation ratio of thickness of the battery cell before the pressurizing jig is disconnected from the battery cell and after the pressurizing jig is disconnected from the battery cell is equal to or greater than 0.0010.
However, due to a lack of search burden, the Examiner rescinds the restriction requirement on Group II (claim 9) and the claim will be examined on its merits herein.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitaura et al. (US 20180294510 A1) (utilizing the 4/3/2018 U.S. filing date).
Regarding claim 1, the following limitations are product-by-process limitations: “wherein a variation ratio of thickness of the battery cell before a pressurizing jig is disconnected from the battery cell and after the pressurizing jig is disconnected from the battery cell is equal to or less than 0.009, and the variation ratio of thickness of the battery cell is defined by a value generated by dividing a variation value of thickness that is a difference between a thickness of the battery cell after the pressurizing jig is disconnected from the battery cell and the a thickness of the battery cell before the pressurizing jig is disconnected from the battery cell by the thickness of the battery cell before the pressurizing jig is disconnected from the battery cell.”  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per Table 1, Examples 1-4 of the instant specification, the aforementioned product-by-process steps will form a battery cell having a thickness (t) of 8.129 mm ≤ t ≤ 8.623 mm. Thus, said product-by-process limitations will be interpreted to mean “wherein the battery cell has a thickness (t) of 8.129 mm ≤ t ≤ 8.623 mm.”
Regarding claim 1, Kitaura discloses a battery cell [0031] comprising an electrode assembly including a positive electrode [0094], a negative electrode [0094], and a separation film ([0094]; “film” in the claim being interpreted as “a thin layer of something”; the solid electrolyte layer) provided between the positive electrode and the negative electrode [0094], wherein the battery cell has a thickness (t) of 8.54 mm [0094] which is within the claimed range of 8.129 mm ≤ t ≤ 8.623 mm.
Regarding claim 9, Kitaura discloses all the limitations of the battery cell above and further discloses a secondary battery comprising the battery cell [0116].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura et al. (US 20180294510 A1) (utilizing the 4/3/2018 U.S. filing date) as applied to claim 1 above, and further in view of Shatunov et al. (US 20170250443 A1).
Regarding claim 2, Kitaura discloses all the limitations of the battery cell above and further discloses wherein the negative electrode comprises a negative active material comprising a silicon-based active material or a graphite active material [0076].
Kitaura does not disclose wherein the negative active material comprises a silicon-based active material and a graphite active material.
Shatunov teaches a battery cell comprising an electrode assembly ([0121]-[0124]), wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material [0121].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the silicon-based active material and a graphite active material as taught in a Shatunov for the negative active material of Kitaura because it is a known negative active material combination suitable for the intended purpose of forming a negative electrode and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Kitaura discloses all the limitations of the battery cell above and further discloses wherein the silicon-based active material comprises SiC (Shatunov; [0121]).
Regarding claim 4, modified Kitaura discloses all the limitations of the battery cell above and further discloses wherein the silicon-based active material in the negative electrode is included at 11 wt% (Shatunov; [0121]) which is within the claimed range of 10 wt% to 30 wt%.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura et al. (US 20180294510 A1) (utilizing the 4/3/2018 U.S. filing date) as applied to claim 1 above, and further in view of Ghantous et al. (US 9500713 B1).
Regarding claim 5, the following limitations are product-by-process limitations: “wherein when the pressurizing jig is disconnected from the battery cell, a state of charge of the battery cell has a range that is equal to or less than 9.20% or a range of 51.65% to 79.64%.”  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per P10:L20-24 & P11:L1-8 of the instant specification, the aforementioned product-by-process steps will form a battery cell wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 20 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 60%. Thus, said product-by-process limitations will be interpreted to mean “wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 20 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 60%.”
Regarding claim 5, Kitaura discloses all the limitations of the battery cell above and further discloses wherein the negative electrode comprises a negative active material comprising a silicon-based active material or a graphite active material [0076].
Kitaura does not disclose wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 20 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 60%.”
Ghantous teaches a battery cell (C1:L16-20) comprising a negative electrode, wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material (C3:L50-55), and wherein the silicon-based active material comprises SiO (C3:L50-55; silicon oxide).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the silicon-based active material and a graphite active material as taught in a Ghantous for the negative active material of Kitaura because it is a known negative active material combination suitable for the intended purpose of forming a negative electrode and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Kitaura does not disclose wherein the SiO is included in the negative active material at 20 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 60%.”
Ghantous further teaches wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material (C5:L33-35 & 40-51; at an state of charge of about 60% or greater), and wherein a state of charge of the battery cell is 0% to 100% (Fig. 1A) which encompasses the claimed state of charge of about 60% whereby the circuitry and techniques may employ a common relationship (between a measured voltage which is and/or correlates to an equilibrium voltage and an state of charge of the battery/cell) to estimate, measure and/or determine an SOC of the battery cell (C5:L25-28).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the degree of lithium ion insertion as taught by Ghantous for the battery cell of modified Kitaura and to select the claimed state of charge which is within the range taught by Ghantous for the state of charge of modified Kitaura whereby the circuitry and techniques may employ a common relationship (between a measured voltage which is and/or correlates to an equilibrium voltage and an SOC of the battery/cell) to estimate, measure and/or determine an SOC of the battery cell and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Kitaura does not disclose wherein the SiO is included in the negative active material at 20 wt%.
Ghantous further teaches that when a higher silicon content is used, the higher the state of charge at which the charge and discharge equilibrium voltages provide or collapse into a common relationship or to a single curve (C5:L48-51).
Thus, the skilled artisan, through routine experimentation, would vary the amount of SiO included in the negative active material of modified Kitaura as taught in Ghantous, to include the claimed amount of SiO, in order to achieve the desired state of charge at which the charge and discharge equilibrium voltages provide or collapse into a common relationship or to a single curve.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to, through routine experimentation, would vary the amount of SiO included in the negative active material of modified Kitaura as taught in Ghantous, to include the claimed amount of SiO, in order to achieve the desired state of charge at which the charge and discharge equilibrium voltages provide or collapse into a common relationship or to a single curve and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, the following limitations are product-by-process limitations: “wherein when the pressurizing jig is disconnected from the battery cell, a state of charge of the battery cell is 0% or 60%.”  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per P10:L20-24 & P11:L1-8 of the instant specification, the aforementioned product-by-process steps will form a battery cell wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 20 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 60%. Thus, said product-by-process limitations will be interpreted to mean “wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 20 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 60%.”
Regarding claim 6, modified Kitaura discloses all the limitations of the battery cell above and further discloses wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material (Ghantous; C3:L50-55), and wherein the silicon-based active material comprises SiO (Ghantous; C3:L50-55; silicon oxide), wherein the SiO is included in the negative active material at 20 wt% (Ghantous; C5:L48-51), wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material (Ghantous; C5:L33-35 & 40-51; at an state of charge of about 60% or greater), and wherein a state of charge of the battery cell is about 60% (Ghantous; Fig. 1A).
Regarding claim 7, the following limitations are product-by-process limitations: “wherein when the pressurizing jig is disconnected from the battery cell, a state of charge of the battery cell has a range that is equal to or less than 10.83% or a range of 56.67% to 88.99%.”  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per P11:L9-22 of the instant specification, the aforementioned product-by-process steps will form a battery cell wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 30 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 70%. Thus, said product-by-process limitations will be interpreted to mean “wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 30 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 70%.”
Regarding claim 7, Kitaura discloses all the limitations of the battery cell above and further discloses wherein the negative electrode comprises a negative active material comprising a silicon-based active material or a graphite active material [0076].
Kitaura does not disclose wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 30 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 70%.”
Ghantous teaches a battery cell (C1:L16-20) comprising a negative electrode, wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material (C3:L50-55), and wherein the silicon-based active material comprises SiO (C3:L50-55; silicon oxide).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the silicon-based active material and a graphite active material as taught in a Ghantous for the negative active material of Kitaura because it is a known negative active material combination suitable for the intended purpose of forming a negative electrode and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Kitaura does not disclose wherein the SiO is included in the negative active material at 30 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 70%.”
Ghantous further teaches wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material (C5:L33-35 & 40-51; at an state of charge of about 60% or greater), and wherein a state of charge of the battery cell is 0% to 100% (Fig. 1A) which encompasses the claimed state of charge of about 70% whereby the circuitry and techniques may employ a common relationship (between a measured voltage which is and/or correlates to an equilibrium voltage and an state of charge of the battery/cell) to estimate, measure and/or determine an SOC of the battery cell (C5:L25-28).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the degree of lithium ion insertion as taught by Ghantous for the battery cell of modified Kitaura and to select the claimed state of charge which is within the range taught by Ghantous for the state of charge of modified Kitaura whereby the circuitry and techniques may employ a common relationship (between a measured voltage which is and/or correlates to an equilibrium voltage and an SOC of the battery/cell) to estimate, measure and/or determine an SOC of the battery cell and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Kitaura does not disclose wherein the SiO is included in the negative active material at 30 wt%.
Ghantous further teaches that when a higher silicon content is used, the higher the state of charge at which the charge and discharge equilibrium voltages provide or collapse into a common relationship or to a single curve (C5:L48-51).
Thus, the skilled artisan, through routine experimentation, would vary the amount of SiO included in the negative active material of modified Kitaura as taught in Ghantous, to include the claimed amount of SiO, in order to achieve the desired state of charge at which the charge and discharge equilibrium voltages provide or collapse into a common relationship or to a single curve.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to, through routine experimentation, would vary the amount of SiO included in the negative active material of modified Kitaura as taught in Ghantous, to include the claimed amount of SiO, in order to achieve the desired state of charge at which the charge and discharge equilibrium voltages provide or collapse into a common relationship or to a single curve and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, the following limitations are product-by-process limitations: “wherein when the pressurizing jig is disconnected from the battery cell, a state of charge of the battery cell is 0% or 60%.”  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per P11:L9-22 of the instant specification, the aforementioned product-by-process steps will form a battery cell wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 30 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 70%. Thus, said product-by-process limitations will be interpreted to mean “wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material, wherein the silicon-based active material comprises SiO, wherein the SiO is included in the negative active material at 30 wt%, wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material, and wherein a state of charge of the battery cell is about 70%.”
Regarding claim 8, modified Kitaura discloses all the limitations of the battery cell above and further discloses wherein the negative electrode comprises a negative active material comprising a silicon-based active material and a graphite active material (Ghantous; C3:L50-55), and wherein the silicon-based active material comprises SiO (Ghantous; C3:L50-55; silicon oxide), wherein the SiO is included in the negative active material at 30 wt% (Ghantous; C5:L48-51), wherein the insertion of lithium ions into the silicon-based active material is finished and lithium ions are inserted into the graphite active material (Ghantous; C5:L33-35 & 40-51; at an state of charge of about 60% or greater), and wherein a state of charge of the battery cell is about 70% (Ghantous; Fig. 1A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759